         Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 1 of 10 PageID #:355




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

    AARON BLOCKER,

    Plaintiff,
                                                     Case No. 20-cv-01633
    v.
                                                     Judge Mary M. Rowland
    U.S. EXPRESS ENTERPRISES, INC.,
    a Nevada Corporation, together with
    its consolidated subsidiaries,

    Defendant.

                        MEMORANDUM OPINION AND ORDER

         Plaintiff Aaron Blocker sued Defendant U.S. Xpress Enterprises Inc. (“Xpress”)

for alleged violations of the Fair Credit Reporting Act (FCRA), 15 U.S.C. §1681 et seq.,

Fair Labor Standards Act (FLSA), 29 U.S.C. §201 et seq., and for fraudulent

inducement. Xpress moved pursuant to Federal Rule of Civil Procedure 12(b)(3) to

stay this action and compel arbitration, or, in the alternative, to dismiss Blocker’s

claims pursuant to Rule 12(b)(6). Dkt. 22. For the reasons stated herein, Defendant’s

motion is converted to a Rule 12(b)(3) motion for improper venue [22] and is granted

because the claims are subject to arbitration in Tennessee.

         I.    Background

         On July 19, 2019, Blocker applied for a position with Xpress through an online

application. Dkt. 1 (Compl.), ¶¶21-22. 1 As part of the employment application to


1 The Court construes the facts in favor of Blocker and draws reasonable inferences in his
favor but also may “examine facts outside the complaint” and decline to accept Blocker’s
allegations if contradicted by defendant’s affidavit. Bahoor v. Varonis Sys., Inc., 152 F. Supp.
3d 1091, 1094–95 (N.D. Ill. 2015) (citations omitted).

                                                                                              1
      Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 2 of 10 PageID #:356




Xpress, on that same date, Blocker signed two documents addressing arbitration: the

(1) “Xpress Resolution Program and Rules for Arbitration” (hereafter, “Resolution

Program”) and (2) the “Arbitration Program Agreement” (hereafter, “Arbitration

Agreement”). Dkt. 22-1 (McGraw First Decl., Exh. 1). 2

      The Resolution Program states, in relevant part, that it:

         is designed to provide quick, fair, and inexpensive resolution of disputes
         among U.S. Xpress, Inc. and its applicants and employees. Except as
         otherwise stated herein, the Xpress Resolution Program creates the only
         process for resolving such disputes, and no such dispute can be pursued
         before a judge and jury in court.

      The Resolution Program again reiterates in paragraph 5 that “[t]his Program is

the exclusive method through which Legal Disputes may be resolved.” The

Arbitration Agreement states, in relevant part:

         I have applied to be considered for employment with [Xpress]. I
         understand that consideration of my application, as well as any offer of
         employment, by U.S. Xpress is contingent on my agreement to be bound
         by the terms and conditions of U.S. XPRESS’s alternative dispute
         program known as Xpress Resolution Program and Rules for Arbitration
         (the “Program”). I acknowledge that US Xpress has provided me a copy
         of the Program and that I have reviewed it…I consent to, and agree to
         be bound by, the terms of the Program…I confirm my understanding
         and agreement that work disputes in which I am involved that fall
         within the Program’s definition of “Legal Dispute” will be resolved
         exclusively through final and binding arbitration.

      (McGraw First Decl., Exh. 1). Blocker electronically signed both agreements on

July 19. (Id.)

      On July 24, Blocker received an email from third-party vendor Asurint, notifying

him that Asurint was providing Xpress with a report about Blocker that may contain



2   All dates herein are in 2019 unless otherwise noted.

                                                                                      2
   Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 3 of 10 PageID #:357




adverse information about him. Compl. ¶23; Dkt. 22, p. 2. On July 26, Xpress

recruiter Kristina Christie emailed Blocker and requested additional information

regarding certain felony convictions that had been revealed in the Asurint report.

Compl. ¶24; Dkt. 22, p. 2. The same day Blocker responded to Christie, but Xpress

maintains that Blocker provided only part of the requested information. Dkt. 22, p.

2. Christie then provided Blocker with a conditional employment offer. Compl., Exh.

E. Her email emphasized that the offer was a “conditional offer of employment” and

was “conditional and dependent upon, including other factors,” completing a D.O.T.

drug screen and physical, road test, a physical standard test, and successfully

completing the company’s orientation program. Id. (emphasis added). Christie’s email

also contained information about an orientation session for the following week. Id.

Blocker says that on July 27 he resigned from his position with a different company.

Compl. ¶ 26.

   Blocker attended the Xpress orientation. Dkt. 22, p. 3. He claims that he satisfied

the conditions of his conditional offer and signed an employment agreement on July

29. Compl. ¶ 28. After the second day of orientation, Blocker says that he was

informed that he would be assigned a tractor the following day. Id. ¶ 29. On July 31,

however, Blocker was notified that his prior felony disqualified him from employment

with Xpress. Id. ¶ 30. That same day he received a pre-adverse action notice advising

him of his rights under the FCRA. Dkt. 22, p. 3. On August 14, Blocker received a

formal adverse action notice advising him that Xpress was not hiring him at least in

part due to information in his background check. Compl. ¶ 33; Dkt. 22, p. 3.



                                                                                    3
    Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 4 of 10 PageID #:358




    Blocker filed this lawsuit on March 6, 2020. He alleges Xpress violated the FCRA

by failing to provide him with a pre-adverse action notice within three business days

of obtaining the consumer report, and violated the FLSA by not compensating him

for attending the orientation. He also brings a state law claim of fraudulent

inducement. In response to Xpress’ current motion, Blocker argues that no

arbitration agreement exists between him and Xpress. Dkt. 29, p. 2. 3

    II.   Standard

    Congress’ principal purpose in enacting the Federal Arbitration Act, 9 U.S.C. §§ 1

et seq. (the “F.A.A.”), was to ensure that private arbitration agreements are enforced

according to their terms. Volt Information Sciences, Inc. v. Board of Trustees of

Leland Stanford Junior University, 109 S.Ct. 1248, 1255 (1989). Section 2 of the

F.A.A. “requires federal courts to place arbitration agreements upon the same footing

as other contracts.” GE Energy Power Conversion France SAS, Corp. v. Outokumpu

Stainless USA, LLC, 140 S. Ct. 1637, 1643, 207 L. Ed. 2d 1 (2020) (cleaned up).

Further, “[w]here, as here, the parties have agreed to abide by state rules of

arbitration, enforcing those rules according to the terms of the agreement is fully

consistent with the goals of the FAA.” Volt, 109 S.Ct. at 1256.

    Here, the Tennessee Uniform Arbitration Act (TUAA) applies because of the

choice of law provision in paragraph 13, “Choice of Law and Venue” in the Resolution




3 In response to Xpress’s motion to compel arbitration and stay this case, Blocker filed a
response brief which also requests summary judgment under Rule 56(a). As discussed below,
Blocker’s summary judgment motion is denied as moot.

                                                                                        4
    Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 5 of 10 PageID #:359




Program agreement. 4 The TUAA was adopted “(1) to promote private settlement of

disputes, and (2) to ensure the enforceability of private agreements to

arbitrate.” Morgan Keegan & Co., Inc. v. Smythe, 401 S.W.3d 595, 603 (Tenn. 2013)

(cleaned up). Arbitration agreements are favored in Tennessee. Benton v. Vanderbilt

Univ., 137 S.W.3d 614, 617-18 (Tenn. 2004). In Tennessee, “[a]n agreement to

arbitrate does not affect the rights and duties of the parties but simply shifts the

forum of dispute settlement.” Green v. U.S. Xpress Enterprises, Inc., 434 F. Supp. 3d

633, 638-39 (E.D. Tenn. 2020) (cleaned up). Further, the TUAA states that a written

agreement to arbitrate is “valid, enforceable and irrevocable” and the Act does not

contain an exemption for transportation workers. See id.; T.C.A. § 29-5-302.

    In addressing the pending motion, the Court proceeds “as if it is deciding a motion

to compel arbitration,” but if the relevant arbitration provision “is valid and the

parties’ dispute falls within its scope” the Court will convert Xpress’s motion to

compel arbitration into a Rule 12(b)(3) motion to dismiss for improper venue. Bahoor,

152 F. Supp. 3d at 1096–97; Nandorf, Inc. v. Applied Underwriters Captive Risk

Assurance Co., Inc., 410 F. Supp. 3d 882, 891 (N.D. Ill. 2019) (converting motion to

compel arbitration into a motion to dismiss under Rule 12(b)(3), granting that motion,

and dismissing case). 5




4It is undisputed that Blocker applied to be a “transportation worker” as the term is used in
part (b) of paragraph 13 of the Resolution Program. That provision states that the TUAA
applies when the Participant is a transportation worker.

5 Because Blocker is pro se, his filings are held to a lower standard than lawyer-drafted
pleadings. However, pro se litigants are still “masters of their own complaints,” and district
judges “have no obligation to act as counsel or paralegal to pro se litigants.” Johnson v. Orkin,

                                                                                               5
    Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 6 of 10 PageID #:360




    III.   Analysis

       A. Valid Agreement to Arbitrate

    “Before compelling an unwilling party to arbitrate, [a] court must engage in a

limited review to determine whether the dispute is arbitrable.” Bratt Enterprises, Inc.

v. Noble Intern. Ltd, 338 F.3d 609, 612 (6th Cir. 2003). This involves a two-step

inquiry: 1) does a valid agreement to arbitrate exist between the parties, and 2) does

the specific dispute fall within the substantive scope of that agreement. Id.

    Thus the Court first determines whether a valid agreement to arbitrate exists

between Blocker and Xpress. In determining the existence of an agreement to

arbitrate, federal courts apply state-law principles of contract formation. See Sgouos

v. TransUnion Corp., 817 F.3d 1029, 1034 (7th Cir. 2016); Taylor v. Butler, 142

S.W.3d 277, 284 (Tenn. 2004). Under Tennessee Law, a contract is enforceable if it

represents “mutual assent to its terms,” is “supported by sufficient consideration” and

sufficiently definite, and is free from fraud and undue influence and not contrary to

public policy. T.R. Mills Contractors, Inc. v. WRH Enterprises, LLC, 93 S.W.3d 861,

865 (Tenn. Ct. App. 2002). Further, “[i]n the typical case, assent to a contract is shown

by the signature of the parties.” Flanary v. Carl Gregory Dodge of Johnson City, LLC,

2005 WL 1277850, at *8 (Tenn. Ct. App. May 31, 2005). 6 The record in this case shows

that the arbitration agreement in this case is an enforceable contract.




LLC, 928 F. Supp. 2d 989, 998 (N.D. Ill. 2013) (citation omitted), aff'd, 556 F. App'x 543 (7th
Cir. 2014).

6Even so, “[a] written contract does not have to be signed to be binding on the parties.” T.R.
Mills Contractors, Inc., 93 S.W.3d at 865 (emphasis added).

                                                                                             6
   Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 7 of 10 PageID #:361




   Here, in exchange for applying for the job with Xpress, Blocker was required to

agree to Xpress’s mandatory arbitration provision. The Resolution Program, which

he signed, expressly states that it applies to “applicants and employees.” Blocker

maintains that he never received or signed an arbitration agreement. Dkts. 29, 30.

Blocker concedes, however, that he submitted an online application for the position

with Xpress on or about July 19, 2019, and concedes that he did not attach that

application to his filings in this case. Dkt. 29, pp. 2, 7.

   The documents attached to Xpress’s sworn declarations show that Blocker signed

two separate documents demonstrating his agreement to arbitrate. The Resolution

Program, titled in bold, large font “Xpress Resolution Program and Rules for

Arbitration” is a six-page document listing the specific terms and conditions of the

arbitration agreement between Blocker and Xpress. (Dkt. 22-1). On the last page of

this document, Blocker signed the agreement with his digital signature, next to his

printed name and the date, and significantly, his social security number is included—

personal information only known to him.

   The second document, the Arbitration Agreement, is also clearly titled in large,

bold font “Arbitration Program Agreement.” (Dkt. 22-1). This form contains two

paragraphs, acknowledging that Blocker has been provided with a copy of the

Resolution Program, has reviewed it, and consents to be bound by the terms outlined

in the Program. Again, Blocker’s digital signature is on this agreement along with his

printed name, the date and his social security number.




                                                                                    7
   Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 8 of 10 PageID #:362




   In response to Xpress’s declaration attaching the arbitration agreements that

Blocker signed, Blocker attests that he did not receive or sign those documents. (Dkt.

30). But he does not address the fact that his digital signature and other identifying

information are on the online application, which he admits to completing and

submitting to Xpress. Further, Xpress’s documentation attached to its second sworn

declaration (McGraw Second Decl. (Dkt. 32)) shows that Blocker’s digital signature

on other documents submitted to Xpress matches his signature on the arbitration

agreement.

   Therefore the Court finds the parties entered a valid agreement to arbitrate.

      B. Blocker’s Claims Fall within the Scope of the Agreement

   The Court next determines whether the parties’ dispute falls within the

agreement’s substantive scope. “Any doubts concerning the scope of arbitrable issues

should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp. v Mercury

Constr. Corp., 103 S.Ct. 927, 941 (1983); see also Merrimack Mut. Fire Ins. Co. v.

Batts, 59 S.W.3d 142, 149 (Tenn. Ct. App. 2001) (“Tennessee’s courts construe

arbitration agreements broadly in favor of arbitration and routinely uphold and

enforce arbitration agreements.”). Blocker in this lawsuit claims violations of the

FCRA and the FLSA as well as fraudulent inducement.

   Xpress’s Resolution Program defines a legal dispute as:

      Any dispute between a Participant and the company that involves any
      legal or equitable claim, regardless of when the events on which it is
      based occurred, including events before or after a Participant's
      employment and events before a Participant became subject to this
      Program (unless such Legal Dispute was already asserted in a court or
      before an administrative adjudicative body).


                                                                                    8
   Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 9 of 10 PageID #:363




   (Dkt. 22-1, par. 2). The clause also lists certain exceptions to the definition

including for example a claim for workers compensation benefits, unemployment

compensation benefits, or claims expressly excluded from mandatory arbitration by

federal or Tennessee law. (Id.) Blocker’s claims do not fall within any of these

exceptions.

   All three of Blocker’s claims fall within the broad definition of “any legal or

equitable claim” and therefore within the scope of the arbitration agreement.

      C. Rule 12(b)(3) Motion

   Xpress styled its motion as a Rule 12(b)(3) motion, which allows a party to raise

improper venue. Fed. R. Civ. Pro. 12(b)(3). However the relief Xpress requests is to

compel arbitration and stay this case. Interpreting Section 4 of the F.A.A., the

Seventh Circuit has held that where an arbitration agreement “contains a forum

selection clause, only the district court in that forum can issue a §4 order compelling

arbitration.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Lauer, 49 F.3d 323, 327

(7th Cir. 1995) (emphasis added); see also Haber v. Biomet, Inc., 578 F.3d 553, 558

(7th Cir. 2009) (“Otherwise, the clause of § 4 mandating that the arbitration and the

order to compel issue from the same district would be meaningless.”) (quoting Merrill

Lynch, 49 F.3d at 327). Accordingly, a Rule 12(b)(3) motion to dismiss for improper

venue is the proper procedure when the arbitration clause requires arbitration

outside of the district court’s district. Faulkenberg v. CB Tax Franchise Systems,

LP, 637 F.3d 801, 808 (7th Cir. 2011); see also Bahoor, 152 F. Supp. 3d at 1094, 1102.

Here, the Resolution Program’s “Choice of Law and Venue” provision specifically

                                                                                     9
     Case: 1:20-cv-01633 Document #: 33 Filed: 03/04/21 Page 10 of 10 PageID #:364




states that the parties “agree that any Arbitration shall be conducted in Hamilton

County, Tennessee (unless otherwise agreed).” (Dkt. 22-1, par. 13). Therefore,

converting the motion to a motion to dismiss for improper venue, the Court grants

the motion. 7

      VI.   Conclusion

      For the stated reasons, Defendant U.S. Xpress Enterprises Inc.’s Motion [22],

converted to a motion to dismiss for improper venue, is granted. This case is

dismissed without prejudice. Defendant’s Rule 12(b)(6) motion to dismiss and

Plaintiff’s motion for summary judgment are denied without prejudice as moot. Civil

case terminated.


                                                 E N T E R:


    Dated: March 4, 2021

                                                 MARY M. ROWLAND
                                                 United States District Judge




7In light of the ruling in this order, the Court will not address Xpress’s Rule 12(b)(6) motion
to dismiss or Blocker’s motion for summary judgment.

                                                                                            10
